Citation Nr: 0126128	
Decision Date: 11/08/01    Archive Date: 11/20/01

DOCKET NO.  00-19 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether the noncompensable disability evaluation assigned for 
bilateral hearing loss was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Hilary L. Goodman

INTRODUCTION

The veteran had active service from January 1968 to December 
1969.

This appeal arose from a July 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California which granted service connection for 
left ear hearing loss and assigned a non-compensable 
disability evaluation for bilateral hearing loss.


FINDING OF FACT

The veteran's bilateral hearing loss since July 1997 has been 
manifested by auditory acuity level IV in the right ear and 
auditory acuity level I in the left ear. 


CONCLUSION OF LAW

The assignment of a noncompensable disability evaluation for 
bilateral hearing loss is proper.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § Part 4, Code 6100 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board of Veterans' Appeals (Board) notes at the outset 
that there has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100 et seq. (West Supp. 2001)) became law.  VA 
has also revised the provisions of 38 C.F.R. § 3.159 
effective November 9, 2000, in view of the new statutory 
changes.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).  
This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA could not assist in the development of a claim that 
was not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100.

The veteran is seeking a compensable evaluation for bilateral 
hearing loss.  After examining the record, the Board is 
satisfied that all relevant facts pertaining to the veteran's 
claim have been properly developed.  The Board finds that the 
RO has obtained, or made reasonable efforts to obtain, all 
records which might be relevant to the veteran's claim.  The 
Board notes that no further assistance to the veteran in 
acquiring evidence is required by the new statute.

The Board finds no prejudice to the veteran in this case by 
proceeding with an adjudication of the question of a 
compensable evaluation for bilateral hearing loss as the RO 
has complied with the notice provisions of the VCAA and its 
implementing regulations.  This is so because the RO 
specifically notified the veteran of the requirements needed 
for a compensable evaluation for bilateral hearing loss in 
the statement of the case issued during this appeal.

In August 2001, VA regulations implementing VCAA were issued; 
as the RO has already complied with the notice provisions of 
the VCAA the Board finds no prejudice to the veteran in this 
case by proceeding with an adjudication of a compensable 
evaluation for bilateral hearing loss.  The Board finds that 
all relevant facts have been properly developed and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. Chapter 51.  There 
has been no prejudice to the veteran that would warrant a 
remand, and the veteran's procedural rights have not been 
abridged by proceeding with appellate review.  Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).
The veteran is seeking a compensable evaluation for bilateral 
hearing loss.  In accordance with 38 C.F.R. §§ 4.1, 4.2, 
4.41, and 4.42 (2000) and Schafrath v. Derwinski, 1 Vet. App. 
589 (1991), the Board has reviewed the veteran's service 
medical records as well as all other evidence of record for a 
history of the veteran's service-connected bilateral hearing 
loss.  The Board has identified nothing in this historical 
record which suggests that the current evidence of record is 
not adequate to fairly determine the rating to be assigned 
for this disability.

Factual Background

An audiological evaluation was conducted by VA in November 
1997.  The veteran related that his hearing loss was very bad 
on the right side.  Puretone thresholds, in decibels, were as 
follows:




HERTZ





1000
2000
3000
4000
AVE.
RIGHT
20
15
40
80
95
57
LEFT
20
15
10
25
60
27

The average pure tone threshold from 1000 to 4000 Hertz was 
58 in the right ear and 28 in the left ear.  Speech 
audiometry revealed speech recognition ability of 76 percent 
in the right ear and of 92 percent in the left ear.  The 
assessment was that the results indicated a bilateral 
sensorineural hearing loss.

Private audiologic reports reflect that the veteran's 
bilateral hearing loss in December 1997 was manifested by an 
average puretone decibel loss in the right ear of 59 and an 
average puretone decibel loss in the left ear of 29.  In 
February 1998 his bilateral hearing loss was manifested by an 
average puretone decibel loss in the right ear of 58 and an 
average puretone decibel loss in the left ear of 31.

Service connection for a right ear hearing loss had been in 
effect since September 1982 with a noncompensable assigned 
since then.  As noted above, service connection for a hearing 
loss in the left ear was granted in a July 1999 rating 
decision.  The grant of service connection was made effective 
on July 7, 1997, and a noncompensable disability evaluation 
was assigned for the veteran's bilateral hearing loss.

Another audiological evaluation was conducted by VA in June 
2000.  The veteran related that his hearing loss was 
bilateral with poorer hearing on the right side.  Puretone 
thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
AVE.
RIGHT
20
25
40
80
95
60
LEFT
30
25
20
35
55
34

The average pure tone threshold from 1000 to 4000 Hertz was 
also 60 in the right ear and 34 in the left ear.  Speech 
audiometry revealed speech recognition ability of 80 percent 
in the right ear and of 92 percent in the left ear.  The 
diagnosis was bilateral high frequency sensorineural hearing 
loss with poorer hearing thresholds in the right ear.

A private physician, in a September 2000 statement, related 
that the veteran was having increasing hearing loss in both 
ears.  It was reported that an audiogram revealed profound 
high frequency hearing loss in both ears and that he had 
increased hearing loss in his left ear in the low frequencies 
compared to his test one year ago.  The physician concluded 
that the veteran had thirty percent hearing loss bilaterally.  
The audiometry tests which were included with the physician's 
statement did not include findings with respect to decibel 
loss at 3000 Hertz.

A video conference hearing on appeal before the undersigned 
Member of the Board was conducted in August 2001.  At this 
time the veteran and his spouse gave detailed testimony in 
support of the veteran's claim.  He related that his hearing 
was getting progressively worse and he was having problems 
distinguishing sounds.

Analysis

The veteran is seeking a compensable disability evaluation 
for the period beginning July 7, 1997, the date that the 
grant of service connection for a left ear hearing loss 
became effective.  The United States Court of Appeals for 
Veterans Claims in Fenderson v. West, 12 Vet. App. 119 
(1999), concluded that the rule from Francisco v. Brown, 7 
Vet. App. 55, 58 (1994), "Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance", is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found- a practice known as "staged" 
ratings.

The veteran's bilateral hearing loss is currently rated as 
noncompensable (0 percent disabling) under Diagnostic Code 
6100.  38 C.F.R. § 4.87.  Impaired hearing will be considered 
a disability only after threshold requirements are met.  See 
38 C.F.R. § 3.385 (2001).  Once disability is established, 
levels of hearing loss are determined by considering the 
average puretone decibel loss and speech discrimination 
percentage scores.  38 C.F.R. § 4.87, Table VI.  Puretone 
threshold average as used in Table VI is the sum of the 
puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, 
divided by four.  This average is used in all cases to 
determine the Roman numeral designation for hearing 
impairment in Table VI.

Disability ratings are assigned by combining a level of 
hearing loss in each ear.  38 C.F.R. § 4.87, Table VII.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992) (assignment of 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered).

There are two certified VA audiological examination reports 
that include information to properly evaluate the veteran's 
bilateral hearing loss.  The June 1999  audiometric test 
results (the average decibel thresholds at the four 
frequencies and speech discrimination scores for both ears) 
correlate to auditory acuity numeric designation IV in the 
right ear and auditory acuity numeric designation I in the 
left ear.  See 38 C.F.R. § 4.85, Table VI.  These numeric 
designations in combination correspond to a noncompensable 
rating.  See 38 C.F.R. § 4.85, Table VII, Code 6100.  A VA 
audiological evaluation in November 1997 also revealed 
findings consistent with a zero percent evaluation.  The 
September 2000 private audiological evaluation appears to 
reveal findings which correlate to auditory acuity numeric 
designation VI in the right ear and borderline auditory 
acuity numeric designation II in the left ear.  However, the 
examination was incomplete as it did not include findings 
with respect to decibel loss at 3000 Hertz.  In view of this 
fact and the results of the two complete VA audiological 
evaluations noted above, the Board must conclude that the 
preponderance of the evidence is against the veteran's claim 
for the assignment of a compensable rating for his hearing 
loss. 

The Board has considered the veteran's argument that his 
hearing impairment is more severe than is reflected by the 
current zero percent disability rating.  However, as noted 
above, the assignment of a disability rating for hearing 
impairment is derived from a mechanical application of the 
rating schedule to the specific numeric designations assigned 
after audiometry evaluations are rendered.  Lendenmanns 
supra.  The application of the rating schedule to the 
complete VA audiometry examination test results demonstrates 
that a noncompensable rating is warranted for bilateral 
hearing loss. 

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule is inapplicable, and the 
claim for the assignment of a compensable  rating for 
bilateral hearing loss must be denied.  38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  






ORDER

The noncompensable disability evaluation assigned for 
bilateral hearing loss was proper.  The appeal is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

